EXHIBIT 99.1 SYNERGX SYSTEMS INC. ANNOUNCES THIRD QUARTER AND NINE MONTH RESULTS SYOSSET, New York – August 13, 2008 Synergx Systems Inc. (NASDAQ SMALL CAP-SYNX) reported the following results for its third quarter and nine-month period ended June 30, 2008 and 2007: THREE MONTHS NINE MONTHS 2008 2007 2008 2007 Revenues $ 4,539,000 $ 4,174,000 $ 14,909,000 $ 11,893,000 (Loss) From Operations (690,000 ) (91,000 ) (1,014,000 ) (343,000 ) Interest (Expense) (12,000 ) (36,000 ) (95,000 ) (101,000 ) Gain on Equity Investment 83,000 (Loss) From Operations (703,000 ) (128,000 ) (1,109,000 ) (361,000 ) Net (Loss) (754,000 ) (77,000 ) (1,213,000 ) (300,000 ) (Loss) per Share, Basic and Diluted $ (.14 ) $ (.01 ) $ (.23 ) $ (.06 ) Weighted Average Common and Potential Dilutive Common Shares Outstanding 5,210,950 5,210,950 5,210,950 5,210,950 The increase in revenues during the three month period ending June 30, 2008 was primarily due to an increase in sales of fire alarm product, subcontract, and service. The increase in revenues during the nine month period was primarily due to higher shipments with respect to transit projects. The loss from operations in the 2008 periods was impacted by the following: Gross profit decreased notwithstanding increased revenues due to a shift inproduct mix. Selling, general and administrative costs were increased by a $355,000 chargefor separation costs related to the resignation of the Chief Executive Officer (CEO) during the three months ended June 30, 2008 and a charge of $547,000 for the resignation of both the CEO and the President of the Company's principal operating subsidiary during the nine months ended June 30, The net loss from operations, for the three and nine months periods ended June 30, 2008,includesa $50,000 and $100,000 deferred income tax expense, for the respective periods ($.01 and $.02 per share), from a valuation allowance for future utilization of the Company’s deferred tax asset. Also, no current income tax benefit was recorded for the 2008 operating loss and therefore the valuation allowance at June 30, 2008 was increased by an additional $440,000 (amounting to $.08 per share). In contrast, the net loss from operations for the three and nine month periods ended June 30, 2007 included a $80,000 valuation allowance (amounting to $.02per share in each period ended June 31, 2007) regarding the future tax benefit to be realized from losses of Secure 724 LP. For the nine month period of 2007, the Company recorded a gain of $83,000 on the sale of its investment in Secure 724 LP. The
